 
EXHIBIT 10.15
 
Michael Barber Agreement
 
CONSULTANT SERVICES AGREEMENT
 
THIS CONSULTANT SERVICES AGREEMENT (the “Agreement”) is entered into as of
_________________(the “Effective Date”) by and between China Wi-Max
Communications, Inc. (“China Wi-Max”), a Nevada corporation with its principal
offices located at 1905 Sherman Street, Suite #335, Denver CO 80203, and Michael
Barber, a resident of the State of Colorado, (“Consultant”).  China Wi-Max and
Consultant are referred to individually as a “Party” and collectively as the
“Parties.”  This Agreement replaces, supersedes and renders void any and all
agreements, arrangements or contracts for services between the Parties prior to
the date of this Agreement.  China Wi-Max and Consultant agree as follows:
 
Consultant’s Services.
 
Subject to the terms and conditions of this Agreement and beginning on the
Effective Date, China Wi-Max hereby engages Consultant to render services for
China Wi-Max including, without limitation, as investment relations manager (the
“Services”).  Such duties shall include (a) introducing China Wi-Max to
Consultant’s contacts, including brokerage houses, financial personnel and
investors for PIPEs and other capital-raising activities; (b) assisting China
Wi-Max with media coverage, relations and press releases; and (c) preparing a
biographical sketch to be posted on the website of China Wi-Max to inform the
public of Consultant’s background and capabilities.  Consultant hereby accepts
such engagement from China Wi-Max.  In performing his obligations hereunder,
Consultant shall coordinate the Services to be performed with a China
Wi-Max-designated employee or representative, who shall be Consultant’s
principal contact with regard to any and all services requested of Consultant,
and to whom Consultant should direct all reports, findings, services, billings
and the like, relating to its provision of Services to China Wi-Max.
 
Term and Termination.
 
Term.  The term of this Agreement shall begin on the Effective Date and end on
the first anniversary hereof; provided, however, that China Wi-Max may, in its
sole discretion, with written notice given at least fifteen (15) days prior to
the first anniversary hereof, have the option to extend the Agreement for a
period of additional six months beyond the first anniversary (collectively, the
“Term”).  Any further extension of the performance of Consultant’s Services
hereunder shall be by a written amendment to this Agreement, which shall be
signed by both Parties.
 
Termination.  This Agreement may be terminated for any reason by China Wi-Max
with thirty (30) days prior written notice to the other Party.  This Agreement
may be terminated immediately by either Party upon prior written notice if the
other Party: (i) becomes insolvent; (ii) files a petition in bankruptcy; or
(iii) makes an assignment for the benefit of its creditors.  If China Wi-Max
terminates this Agreement, it shall remain liable for payment of the
consideration stated in Section 3(a) below.  Consultant acknowledges that since
this Agreement is temporary in nature, Consultant is not entitled to any
additional advance notice of termination as may be required, in the absence of
this provision, by any federal or state law.
 
 
 

--------------------------------------------------------------------------------

 
Consideration.
 
Payment.  In consideration of the Services to be performed by Consultant for the
Term of this Agreement, and in exchange for a full and final release and waiver
of all claims of Consultant prior to the date of this Agreement concerning China
Wi-Max, China Wi-Max will: (a) pay Consultant the sum of Seventy-Five Thousand
Dollars ($75,000.00); (ii) as of the date of this Agreement, grant Consultant
that number of shares of the common stock of China Wi-Max required to bring
Consultant’s total number of all shares owned to Five Hundred Thousand
(500,000); and (c) as of the date of this Agreement, grant Consultant options to
purchase additional shares of the common stock of China Wi-Max for $0.25 per
share, in an amount necessary to bring the total number of all options owned by
Consultant equal to Six Hundred Fifty Thousand (650,000).  In exchange,
Consultant hereby releases and discharges for itself and its predecessors,
successors and assigns China Wi-Max, its owners, employees agents, predecessors,
successors and assigns of and from any and all actions, causes of action,
claims, demands, damages, costs, expenses, and all consequential damage on
account of, or in any way growing out of any contractual agreement, employment
or service relationship, or any other understanding, whether written or oral,
between Consultant and China Wi-Max which was entered into prior to the date of
this Agreement and release of all claims.  Consultant understands that this
settlement is a compromise and that the foregoing payment is not to be construed
as an admission of liability on the part of China Wi-Max, its owners, employees,
agents, predecessors, successors and assigns.  This Section 3(a) contains the
entire agreement between the Parties regarding the release.
 
The shares and options referred to above shall be delivered to Consultant within
a reasonable time following the execution of this Agreement by both
Parties.  Payment of the Seventy-Five Thousand Dollars ($75,000.00) referred to
above shall be made in monthly installments in six (6) equal installments of Ten
Thousand Dollars ($10,000) each and a final payment of Fifteen Thousand Dollars
($15,000).  Payment shall commence after the end of the calendar month following
the calendar month in which this Agreement is executed.
 
Additional Compensation.  Consultant shall receive additional compensation, in
the form of a bonus, in the minimum amount of one-half of one percent (.5%) of
the net proceeds to China Wi-Max of any offering of private investment in a
public entity (“PIPE”) transaction which closes during the Term or within six
(6) months thereafter, which is directly attributable to an opportunity
originating from contacts proprietary to Consultant, and could reasonably be
shown not to have closed but for Consultant’s principal efforts to obtain such
PIPE financing.  The amount of compensation for a PIPE transaction as described
herein may be increased, at the discretion of the president and CEO, up to five
percent (5%) of such net proceeds, provided that such agreement is signed by
both parties at least thirty (30) days prior to the closing of such PIPE.
 
Expense Reimbursement.  Reasonable and necessary expenses may be incurred by
Consultant under this Agreement and charged to China Wi-Max at Consultant’s
cost, provided that Consultant obtains prior written approval of the president
and CEO of China Wi-Max for any such expenses.  First-class air travel will not
be reimbursed.  Consultant acknowledges that any reimbursement of expenses by
China Wi-Max will be funds diverted from the mission of China Wi-Max and
accordingly, Consultant agrees to use reasonable efforts to adopt cost saving
measures.  Consultant shall be responsible at its own expense for all
secretarial and clerical support services, office overhead, and for all expenses
not directly caused by performance of the Services under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Cap on Fees and Expenses.  Notwithstanding anything stated in this Agreement or
the exhibits attached hereto, in no event shall China Wi-Max pay Consultant an
aggregate sum under this Agreement that exceeds the consideration specified in
Section 3(a), plus approved expenses under Section 3(c).  Notwithstanding
anything herein to the contrary, China Wi-Max shall have no obligation to engage
Consultant for any minimum number of projects, days or hours.
 
Billing Procedures.  Copies of receipts for all fees and expenses shall be
submitted to the president and CEO of China Wi-Max for approval prior to
reimbursement.  Additionally, effective upon any extension of the Term, China
Wi-Max shall have the right to request Consultant to submit monthly invoices to
China Wi-Max in a mutually acceptable format with individual itemization that
lists hours worked and a description of the work performed, as well as any and
all such other information requested by China Wi-Max as may be reasonably
necessary to determine Consultant’s compliance with this Agreement.
 
Performance Standard.  All work will be performed to the complete satisfaction
of China Wi-Max.
 
Compliance/Confidentiality.
 
Compliance.  Each Party covenants that all of its activities pursuant to this
Agreement shall comply with all applicable laws, rules and regulations at the
federal, state and local levels.  Each Party shall be responsible for obtaining
all licenses, permits and approvals, if any, which are necessary for the
performance of its duties hereunder.  Consultant shall be responsible for
payment of all taxes arising out of consideration paid to Consultant in
accordance with this Agreement.  Consultant shall be responsible for issuing the
Internal Revenue Service Form W-2 or Form 1099 to all individuals receiving
compensation from Consultant with China Wi-Max funds paid to Consultant pursuant
to this Agreement and shall be responsible for withholding and paying all
required federal and state payroll taxes with regard to such
compensation.  Consultant shall comply at its own expense with all federal,
state and local laws (including, but not limited to, the Fair Labor Standards
Act and applicable employment discrimination laws).  Consultant shall not incur
any liabilities or obligations of any kind in the name of or on behalf of China
Wi-Max other than those specifically approved in writing by China Wi-Max.
 
Confidentiality.  Consultant understands and agrees that China Wi-Max is engaged
in activities which make it crucial for China Wi-Max to develop and retain trade
secrets, contact and customer lists, proprietary techniques, information
regarding its employees, contacts, clients and recipients of China Wi-Max
Services (“Constituents”) including confidential information and acknowledges
that Consultant may develop and learn such information in the course of its
performance of work under this Agreement.  In light of these facts and in
consideration of Consultant’s engagement with China Wi-Max and China Wi-Max’s
obligation to compensate Consultant on the terms of this Agreement, Consultant
covenants and agrees with China Wi-Max that it shall protect all China Wi-Max
Confidential Information (as defined below) at all times, both during and after
the Term, and shall not disclose to any Person (as defined below) or otherwise
use, except in connection with its duties performed in accordance with this
Agreement, any China Wi-Max Confidential Information.  For purposes of this
Agreement, “China Wi-Max Confidential Information” shall include any and all
technical, business and other information of China Wi-Max or any affiliate of
China Wi-Max which derives value, economic or otherwise, actual or potential,
from not being generally known to the public or other Persons who can obtain
value from its use or disclosure (other than the Party disclosing such
information and its affiliates), including without limitation, technical or
non-technical data, compositions, devices, methods, techniques, drawings,
inventions, processes, financial data, financial plans, product plans, client
and contact lists, lists of or information concerning actual or potential
contacts or suppliers, and information regarding the strategies, business plans
or operations, methods and plans of operation and marketing strategies of China
Wi-Max or any affiliate of China Wi-Max.  China Wi-Max Confidential Information
includes information disclosed or owned by third parties (including information
of any affiliate of China Wi-Max) that is treated by China Wi-Max as
confidential or that China Wi-Max is required to treat as confidential, whether
such obligation is contractual or arises by operation of law.  For purposes of
this Agreement, China Wi-Max Confidential Information shall not include
confidential business information that does not constitute a trade secret under
Section 134.90, Wis. Stats., as amended after the third anniversary of the
termination of this Agreement, but such information will remain subject to any
other limitation of use or disclosure under any other agreement, applicable law
or otherwise; provided, further, that such obligation shall continue with
respect to confidential business information that constitutes a trade secret for
so long as it remains a trade secret under applicable law.  China Wi-Max shall
not be obligated to keep confidential any oral or written disclosure made by
Consultant to China Wi-Max unless Consultant expressly designates in writing
that such information is confidential.  As used in this Agreement, “Person”
means any individual, corporation, limited liability company or partnership,
bank, partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or other entity.
 
 
 

--------------------------------------------------------------------------------

 
Intellectual Property.
 
Ownership of China Wi-Max Intellectual Property.  Consultant acknowledges and
agrees that all right, title, and interest to China Wi-Max’s trademarks, trade
names, logos, copyrighted works, information of any kind, digital assets, and
any other China Wi-Max intellectual property belongs to and remains solely the
property of China Wi-Max, any Consultant’s use thereof is subject to the terms
of this Agreement.
 
Work for Hire Acknowledgment.  Consultant acknowledges that all Consultant’s
work on and contribution to the documents, writings, flow charts, algorithms,
formulas, computer programs, designs, layouts and other works in any tangible
medium of expression, regardless of the form, as well as modifications and
improvements thereof, and copyrights and other rights therein (collectively
“Project Works”), prepared, conceived or developed by Consultant in connection
with the Services alone or jointly with others, are within the scope of this
Agreement, and are part of the Services and Consultant’s duties and
responsibilities hereunder.  Consultant’s work on and contribution to the
Project Works will be rendered and made by Consultant for, at the instigation
of, and under the overall direction of, China Wi-Max, and are and at all times
shall be regarded as “work made for hire” as that term is used in the United
States Copyright Laws.
 
Inventions, Ideas and Patents. Consultant agrees to promptly disclose to China
Wi-Max, any and all technical and other information developed, conceived or made
by Consultant or otherwise arising in connection with the Services or
Consultant’s relationship with China Wi-Max, including any and all patents,
patent rights, trade secrets, know-how, inventions, ideas, designs, processes,
methods, research and development, and anticipated research and development, in
each case in any way connected with Consultant’s performance of the Services or
related to China Wi-Max business (collectively “Project
Information”).  Consultant hereby to agrees to transfer, convey, assign, grant
and deliver to China Wi-Max, all right, title and interest in and to all Project
Works and all Project Information, and Consultant agrees to execute such further
grants and assignments of all rights, including all patent rights and
copyrights, in the Project Works and Project Information as China Wi-Max  from
time to time requests for the purpose of establishing, evidencing, enforcing,
registering or defending China Wi-Max’s complete, exclusive, perpetual and
worldwide ownership of all rights in the Project Works and Project Information.
 
 
 

--------------------------------------------------------------------------------

 
Use of Data.   Consultant represents and warrants that it has the full and
unrestricted right to disclose any information or data which Consultant may
present to China Wi-Max and that China Wi-Max shall have the full and
unrestricted right to use, reproduce, distribute or publish any information or
data prepared by Consultant pursuant to or in connection with this Agreement, as
China Wi-Max may deem appropriate.
 
Notice.  All notices given under this Agreement shall be in writing and shall be
addressed to the Parties at their respective addresses set forth below:
 
If to China Wi-Max:
 
Steven Berman, President & CEO
 
China Wi-Max Communications, Inc.
 
1905 Sherman Street, Suite #335, Denver CO 80203
 
Fax No.:  (303) 993-8172
If to Consultant:
 
Consultant
 
Michael Barber
 
____________________________
 
Fax
No.:  _____________________                                                    



 
Either Party may change its contact person, address or facsimile number for
purposes of this Agreement by giving the other Party written notice of such
change, and any notice thereafter required to be given shall be sent according
to the new information.  Any notice shall be effective on the earlier of actual
receipt (via facsimile, personal delivery or overnight mail) or deemed receipt
if given or made by registered mail, which shall be the date fifteen (15)
calendar days after the same was posted (and in proving such it shall be
sufficient to prove that the envelope containing the same was properly addressed
and posted).  If notice is by facsimile transmission, it shall be deemed to have
been received at the time of dispatch, unless such date of deemed receipt is not
a business day, in which case the date of deemed receipt shall be the next such
succeeding business day.
 
Independent Contractors.  Neither the making of this Agreement nor the
performance of its provisions shall be construed to constitute either of the
Parties as an agent, employee, partner, joint venturer or legal representative
of the other.  Each Party acknowledges that it has no right or authority to
obligate or represent the other, nor to bind the other in any manner
whatsoever.  All persons employed by either Party shall be deemed to be
employees of such Party only.  Consultant shall at all times be deemed to be an
independent contractor.  Some jurisdictions may not permit the independent
contractor provisions described by this Section.  For any such jurisdictions, it
is the express intention of Consultant and China Wi-Max to limit the contractual
relationship between them to the least amount permitted by the law of that
jurisdiction.
 
Governing Law/Dispute Resolution.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Wisconsin, without regard to the conflict of laws provisions
thereof, and the laws of that state shall govern all of the rights, remedies,
liabilities, powers and duties of the Parties under this Agreement and of any
arbitrator or mediator to whom any matter hereunder may be submitted for
resolution by the Parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
Any controversy or claim arising out of or relating to this Agreement or breach
hereof, other than an allegation of a breach of the provisions relating to
confidentiality or intellectual property rights, shall be settled by arbitration
to be held in Milwaukee, Wisconsin in accordance with the commercial arbitration
rules of the American Arbitration Association.  Additionally, any decision or
award shall be in writing, shall provide an explanation for all conclusions of
law and fact, and shall include the assessment of costs, expenses and reasonable
attorney fees.  The award of the arbitrator shall be binding and judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction.  The Parties may submit matters to nonbinding mediation, prior to
arbitration, if they so agree.
 
For allegations arising out of or relating to confidentiality and intellectual
property rights, the state and federal courts located in Milwaukee,
Wisconsin shall have exclusive jurisdiction for the purposes of adjudicating
such disputes.  The Parties hereby waive all objections to venue and personal
jurisdiction in these forums for such disputes, and agree that service of
process may be made by certified mail addressed to the relevant Party’s address
given in Section 8 of this Agreement, with a copy to the attention of the person
signing below.
 
Indemnification.
 
Indemnification of China Wi-Max.  Consultant agrees to indemnify, defend, and
hold China Wi-Max, its employees, officers, directors, agents, servants,
separately incorporated divisions, affiliates, successors and assigns harmless
from any and all claims, actions, suits, proceedings, investigations,
arbitrations, assessments, losses, damages, liabilities, settlements, penalties,
costs and expenses (“Claims”), including reasonable attorneys’ fees and other
expenses of litigation, arising out of or resulting in any manner in whole or in
part from (i) Consultant’s breach of this Agreement, (ii) Consultant’s gross
negligence or intentional misconduct, including Claims for bodily injury, death
or damage to property, including loss of use, and (iii) material(s) developed
for China Wi-Max by Consultant hereunder or material(s) utilized by Consultant
in program(s) or material(s) created or used for China Wi-Max, including, but
not limited to, claims relating to patent, trade secrets, copyright or other
proprietary rights infringement.
 
Indemnification of Consultant.  China Wi-Max agrees to indemnify, defend, and
hold Consultant harmless from any Claim arising out of (i) Consultant’s use, in
a manner approved by China Wi-Max, of any intellectual property in which China
Wi-Max claims ownership or any information supplied by China Wi-Max; provided,
however, that before any such obligation to indemnify shall apply, Consultant
shall give China Wi-Max prompt notice of such Claim and China Wi-Max shall have
the right to exclusive control of the defense of any such Claim, and (ii) China
Wi-Max’s gross negligence or intentional misconduct, including Claims for bodily
injury, death or damage to property, including loss of use, except to the extent
injuries or damages are caused in whole or part by the negligence or intentional
misconduct of Consultant.
 
Right to Injunction; Right to Costs and Attorney Fees.  Consultant recognizes
and agrees that the covenants regarding confidentiality, intellectual property,
use of information, including Project Works and Project Information are
reasonably necessary to protect China Wi-Max’s legitimate interests and also are
reasonable with respect to Consultant’s interests.  Consultant agrees that China
Wi-Max may, in addition to other remedies, enjoin Consultant’s violation of the
covenants contained in this Agreement.  Consultant agrees to pay China Wi-Max
the costs and reasonable attorneys’ fees.
 
 
 

--------------------------------------------------------------------------------

 
Special Damages.  In no event shall either Party be liable for any indirect,
incidental, punitive or special damages, including lost profits, under this
Agreement.
 
Insurance.  Consultant shall maintain insurance to provide adequate protection
to China Wi-Max as an additional insured on Consultant’s policy from and against
any and all Claims as defined in Section 10(a), resulting from or in connection
with any of the circumstances described in Section 10 of this Agreement.
 
Conflicts of Interest.  Consultant represents and warrants to China Wi-Max that
Consultant will not enter into any contract or agreement which will create a
conflict of interest or which will prevent Consultant from freely performing any
of the provisions of the Agreement.
 
Anti-Terrorism Certification.  Consultant hereby certifies that is does not
advocate, support, assist or engage in, and has not advocated, supported,
assisted or engaged in, any illegal or terrorist activity.  Consultant further
certifies that it does not employ, support, assist or otherwise associate with
any entities, organizations or individuals that Consultant knows, or has reason
to know, support terrorism, or that appear on any official terrorist lists
published by the U.S. Government, the United Nations, the European Union, or the
Consultant’s government.
 
Modification.  China Wi-Max reserves the right to expand or contract the scope
of Services under this Agreement at any time without penalty.
 
Assignment.  This Agreement is being entered into in reliance upon and in
consideration of the qualifications of Consultant.  China Wi-Max specifically
contracts for the professional services of Consultant, and Consultant may not
assign or delegate the performance of Services under this Agreement without the
express written consent of China Wi-Max, which may be withheld by China Wi-Max
in its sole discretion.
 
Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the Parties hereto and their respective heirs, executors,
administrators, personal representatives, successors and permitted assigns.
 
Force Majeure.  Neither Consultant nor China Wi-Max shall be deemed to be in
default of any provision of this Agreement for failures in performance resulting
from acts or events beyond its reasonable control (a “Force Majeure Event”) for
the duration of the Force Majeure Event.  Such Force Majeure Events shall
include but not be limited to, acts of God, civil or military authority,
terrorists, civil disturbance, war, strikes, fires, other catastrophes, labor
disputes, parts shortages, or other events beyond the reasonable control of
either Party.
 
Captions and Headings.  The captions and section headings used in this Agreement
are for convenience of reference only and shall not affect the construction or
interpretation of this Agreement or any of the provisions thereof.
 
No Third Party Beneficiaries.  This Agreement inures to the benefit of
Consultant and China Wi-Max only, and no third party shall enjoy the benefits of
this Agreement or shall have any rights under it except as expressly provided in
this Agreement.
 
Non- Exclusivity.  This Agreement is not exclusive and China Wi-Max may enter
into similar agreements without restriction as to number, location or
application, and Consultant hereby waives any conflict of interest that may
arise by virtue of same.
 
 
 

--------------------------------------------------------------------------------

 
No Waiver.  Unless expressly stated to the contrary elsewhere in this Agreement,
none of the conditions or provisions of this Agreement shall be held to have
been waived by any act or knowledge on the part of either Party, except by an
instrument in writing signed by a duly authorized officer or representative of
such Party.  Further, the waiver by either Party of any right hereunder or the
failure to enforce at any time any provisions of this Agreement, or any rights
with respect thereto, shall not be deemed to be a waiver of any other rights
hereunder or any breach or failure of performance of the other Party.
 
No Inference.  No provision of this Agreement shall be interpreted against any
Party solely because the Party or its legal representatives drafted the
provision.
 
Survival.  Unless expressly stated to the contrary elsewhere in this Agreement,
the provisions entitled Compliance/Confidentiality, Intellectual Property,
Indemnification, Governing Law/Dispute Resolution, No Inference and Severability
shall survive the termination or the expiration of this Agreement.
 
Severability.  If any provision of this Agreement is declared invalid or
unenforceable by a court having competent jurisdiction, it is mutually agreed
that this Agreement shall endure except for the part declared invalid or
unenforceable by order of such court.  The Parties shall promptly consult and
use their best efforts to agree upon a valid and enforceable provision which
shall be a reasonable substitute for such invalid or unenforceable provision in
light of the intent of this Agreement.
 
Entire Agreement/Counterparts.  This Agreement (and any attachments incorporated
herein) supersedes all prior agreements and understandings, written or
oral.  This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
 
IN WITNESS WHEREOF, with the intent to be legally bound, the Parties have caused
this Agreement to be duly executed and entered into as of the Effective Date
above.
 
 

 China Wi-Max COMMUNICATIONS, INC.    CONSULTANT               By: 
 
  By:
 
   
Steven Berman, President & CEO
   
Michael Barber
   
 
   
 
  Date:      Date:                  1905 Sherman Street, Suite #335   [street
address] _________________           Denver CO 80203   [city, state,
zip]  _________________           Fax No. (303) 993-8172   [fax no.]
_______________________  


 


 
 

--------------------------------------------------------------------------------

 
 
 